Citation Nr: 1107481	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 
1964 to February 1968 and in the U.S. Army from January 1971 to 
November 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in relevant part granted service connection for left 
ear hearing loss, evaluated as noncompensably disabling, 
effective June 16, 2005, and denied service connection for right 
ear hearing loss and left knee disability.  In a March 2009 
decision, the Board granted service connection for right ear 
hearing loss and remanded the left ear and left knee claims for 
further development.  A hypertension claim was dismissed, as such 
had been withdrawn by the Veteran.

In compliance with this Board decision, the Appeals Management 
Center (AMC) granted service connection for right ear hearing 
loss in an October 2009 rating decision.  Thus, service 
connection for bilateral hearing loss was established as of June 
16, 2005, the date of the initial claim.  As evaluations for 
hearing loss are assigned based on the combined hearing 
impairment in both ears, the issue on appeal has been 
recharacterized to include both ears.  This change is reflected 
on the title page.


FINDINGS OF FACT

1.  Audiometric testing shows the Veteran has Level I hearing in 
the right ear and Level I hearing in the left ear.

2.  The record reflects that the Veteran was treated for a knee 
injury in-service; this injury has been related to his current 
left knee disability by competent medical evidence.




CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(2010).

2.  A left knee disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's bilateral hearing loss claim arises from an appeal 
of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

With regard to the left knee claim, the instant decision is fully 
favorable, rendering any VCAA deficiency moot.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased rating- Hearing Loss 

As noted in the introduction, the Veteran is currently service 
connected for bilateral hearing loss, evaluated as noncompensably 
(0 percent) disabling, effective June 16, 2005, the date of the 
initial claim for service connection.  The Veteran has appealed 
that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated 
under Diagnostic Code 6100, with evaluations ranging from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second 
(hertz).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. § 4.85.  The Court has held that the assignment of 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 
4.85(a).



Private records from February 2005 include audiometric findings 
of pure tone threshold levels in graphic instead of numeric form.  
The Board finds that these graphic results equate to the 
following numbers:



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
45
55
36.25 
(36)
LEFT
20
40
45
55
40

The pure tone threshold average were determined by adding the 
results for each of the four specified Hertz levels (1000, 2000, 
3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 
4.85(d).  Speech recognition was 100 percent in the both ears, 
but the testing method utilized was not disclosed.  Thus, Table 
VIa is for application.  Under Table VIa, both ears are assigned 
Roman numeral "I".  Under Table VII, if the poorer ear is rated 
"I" and the better ear is also rated "I," then a 
noncompensable (0 percent) rating is warranted.  See 38 C.F.R. 
§ 4.85.  

The Board has also considered the special provisions of 38 C.F.R. 
§ 4.86(a) and (b).  Specific provisions are in effect for 
"exceptional patterns of hearing impairment," specifically 
cases where the pure tone thresholds at each of the four 
specified frequencies are 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However these 
audiometric results do not show an exceptional pattern of hearing 
impairment for which application of either of these provisions is 
warranted.  

In August 2005, the Veteran underwent a VA audiology examination 
in conjunction with this claim.  At that time, his pure tone 
threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
40
55
35
LEFT
15
35
55
50
38.75 
(39)


Speech recognition was 96 percent bilaterally.  Again both ears 
are assigned Roman numeral "I" under Table VI and no 
exceptional pattern of hearing loss under § 4.86(a) has been 
shown.  Under Table VII, a noncompensable rating is warranted.  
See 38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in April 
2009.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
50
50
38.75 
(39)
LEFT
20
45
70
65
50

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  Under Table VI, the right ear is 
assigned Roman numeral "I" and the left ear is assigned Roman 
numeral "I".  The Board has also considered the special 
provisions of 38 C.F.R. § 4.86(a) and (b), however the 
audiometric results do not show an exceptional pattern of hearing 
impairment for which application of either of these provisions is 
warranted.  Under Table VII, if the poorer ear is rated "I" and 
the better ear is rated "I," then a noncompensable (0 percent) 
rating is warranted.  See 38 C.F.R. § 4.85.

While the Veteran's bilateral hearing loss, as measured by VA 
audiologist, has worsened during the course of this appeal, it 
still does not warrant a compensable rating, as demonstrated by 
the analysis above.  Thus a 10 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for 
manifestations of the service-connected hearing loss, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.

Service connection- Left Knee 

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Private treatment records from March 2009 
show left knee instability.  The April 2009 VA examiner found 
internal derangement of the left knee.  Therefore the current 
disability requirement is satisfied.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that the current disability 
requirement for a service connection claim is satisfied if the 
claimant has a disability at the time the claim is filed or at 
any time during the pendency of the claim).

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records show treatment for trauma to the left 
knee in July 1966.  Thus, the in-service injury requirement is 
satisfied.

The third and final requirement for direct service connection is 
a nexus between the in-service knee injury and the currently 
diagnosed left knee condition.  Id.  To this end, the April 2009 
VA examiner opined that it was at least as likely as not that the 
Veteran's current left knee disability was related to the injury 
he experienced when running up an embankment, which is how the 
Veteran described his in-service injury that lead to treatment in 
July 1966.  Thus, the nexus requirement is satisfied.  Moreover, 
the Veteran's statements indicate that he has essentially 
experienced continuous left knee symptoms since service.

After reviewing all the evidence of record, the Board finds that 
the preponderance of the medical evidence is in favor of service 
connection for a left knee disability.  The benefit sought on 
appeal is accordingly allowed.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to service connection for left knee disability is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


